  Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 1 of 74 PageID #:152




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
UNITED STATES OF AMERICA ex rel. PATRICK LUPINETTI,
STATE OF CALIFORNIA ex rel. PATRICK LUPINETTI,
STATE OF COLORADO ex rel. PATRICK LUPINETTI,
STATE OF CONNECTICUT ex rel. PATRICK LUPINETTI,         Case No. 19-cv-00825
STATE OF DELAWARE ex rel. PATRICK LUPINETTI,
DISTRICT OF COLUMBIA ex rel. PATRICK LUPINETTI,
STATE OF FLORIDA ex rel. PATRICK LUPINETTI,
STATE OF GEORGIA ex rel. PATRICK LUPINETTI,
STATE OF HAWAII ex rel. PATRICK LUPINETTI,
STATE OF ILLINOIS ex rel. PATRICK LUPINETTI,
STATE OF INDIANA ex rel. PATRICK LUPINETTI,
STATE OF IOWA ex rel. PATRICK LUPINETTI,                HON. THOMAS M. DURKIN
STATE OF LOUISIANA ex rel. PATRICK LUPINETTI,
COMMONWEALTH OF MASSACHUSETTS
   ex rel. PATRICK LUPINETTI,
STATE OF MICHIGAN ex rel. PATRICK LUPINETTI,            JURY TRIAL DEMANDED
STATE OF MINNESOTA ex rel. PATRICK LUPINETTI,
STATE OF MONTANA ex rel. PATRICK LUPINETTI,
STATE OF NEVADA ex rel. PATRICK LUPINETTI,
                                                        FALSE CLAIMS ACT
STATE OF NEW JERSEY ex rel. PATRICK LUPINETTI,
STATE OF NEW MEXICO ex rel. PATRICK LUPINETTI,
                                                        AMENDED COMPLAINT
STATE OF NEW YORK ex rel. PATRICK LUPINETTI,
STATE OF NORTH CAROLINA ex rel. PATRICK LUPINETTI,
STATE OF OKLAHOMA ex rel. PATRICK LUPINETTI,
STATE OF RHODE ISLAND ex rel. PATRICK LUPINETTI,
STATE OF TENNESSEE ex rel. PATRICK LUPINETTI,
STATE OF TEXAS ex rel. PATRICK LUPINETTI,
STATE OF VERMONT ex rel. PATRICK LUPINETTI,
COMMONWEALTH OF VIRGINIA
   ex rel. PATRICK LUPINETTI,
STATE OF WASHINTON ex rel. PATRICK LUPINETTI,
STATE OF WISCONSIN ex rel. PATRICK LUPINETTI, and
PATRICK LUPINETTI, individually,
                         Plaintiffs,
      v.
EXELTIS USA, INC.,
AVION PHARMACEUTICALS, LLC,
MISSION PHARMACAL COMPANY,
VERTICAL PHARMACEUTICALS, LLC, and
WOMEN’S CHOICE PHARMACEUTICALS LLC
                         Defendants.
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 2 of 74 PageID #:153




                              FALSE CLAIMS ACT COMPLAINT

        The United States of America ex rel. Patrick Lupinetti (“Relator”), the States of California,

Colorado, Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, Iowa, Louisiana,

Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New York, North Carolina,

Oklahoma, Rhode Island, Tennessee, Texas, Vermont, Washington, and Wisconsin, ex rel. Patrick

Lupinetti, the Commonwealths of Massachusetts and Virginia, ex rel. Patrick Lupinetti, and the

District of Columbia ex rel. Patrick Lupinetti, (collectively, the “Plaintiff States”) and Patrick

Lupinetti individually (collectively, “Plaintiffs”) state as follows for their complaint against Exeltis

USA, Inc. (“Exeltis”), Avion Pharmaceuticals, LLC (“Avion”), Mission Pharmacal Company

(“Mission”), Vertical Pharmaceuticals, LLC (“Vertical”), and Women’s Choice Pharmaceuticals,

LLC (“Women’s Choice”) (collectively, “Defendants”):

                                         INTRODUCTION

        1.      State and federal false claims acts (“False Claims Acts”) provide the government

with its primary means of recovery from frauds against the public fisc. “Qui tam” provisions

encourage private citizens with information about fraud (known as “relators”), like Mr. Lupinetti,

to sue on the government’s behalf.

        2.      Relator Lupinetti has decades of experience identifying and combatting healthcare

fraud. He was employed as an Assistant Attorney General in the New York Medicaid Fraud

Control Unit from 1986 through 2008, the last eleven years of which he served as the Director of

its Special Projects Division. In 2008, Relator Lupinetti was hired by First Databank, Inc. as a

Senior Vice President. First Databank publishes a comprehensive database of descriptive and

clinical drug information. These databases are critical to government healthcare programs, such as

Medicaid, to determine whether and how much to pay for a drug.




                                                   2
      Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 3 of 74 PageID #:154




          3.      While at First Databank, Relator discovered that the Defendants – who are all

pharmaceutical companies that manufacture prenatal vitamins – blatantly mislabeled and

misrepresented their products as “Rx” or prescription only in order to defraud federal and state

healthcare programs. In fact, Defendants’ vitamins are not “Rx” or prescription only drugs. They

are not regulated as prescription drugs, they are not tested as prescription drugs, and they are not

approved by the Food and Drug Administration (“FDA”) as prescription drugs. Defendants’

products are not drugs at all – they are dietary supplements and may not bear the “Rx” symbol.

          4.      The reason Defendants misrepresent their products as “Rx” or prescription only is

to guarantee eligibility for Medicaid reimbursement. Federal law requires state Medicaid programs

to cover prenatal vitamins when they are prescribed by a healthcare provider, but states may

exclude, or limit coverage, for over-the-counter (“OTC”) prenatal vitamins. 1 See infra 42 U.S.C.

1396r–8(d)(2). Defendants’ false prescription-only status ensures Defendants’ products will be

covered under all state Medicaid programs.

          5.      Defendants’ so-called prescription-only status also causes the government to pay

substantially higher sums for Defendants’ products compared to OTC prenatal vitamins. For

example, Defendant Avion’s Prenate Mini can cost over $7 per pill. Comparable OTC prenatal

vitamins cost between $0.07 and $0.45 per pill. This huge price differential costs government

healthcare programs tens of millions of dollars a year.

          6.      This action seeks to hold Defendants liable for causing the submission of false

claims and making knowingly false statements and material omissions about their products that




1
    “Over-the-counter” or OTC generally refers to any product that may be sold without a prescription.


                                                      3
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 4 of 74 PageID #:155




have caused, and continue to cause, government healthcare programs to pay exorbitantly high rates

for Defendants’ prenatal vitamins.

                                 JURISDICTION AND VENUE
        7.      On behalf of the United States and the Plaintiff States (collectively, the

“government”), Relator Lupinetti seeks to recover treble damages and civil penalties against

Defendants arising from false claims and false statements made, used, or caused to be made by

Defendants to the government, as well as other violations of the federal False Claims Act, 31 U.S.C.

§ 3729 et seq., and the false claims acts of the respective Plaintiff States.

        8.      This Court has jurisdiction over the subject matter of this action arising under the

laws of the United States pursuant to: (i) 31 U.S.C. § 3732, which specifically confers jurisdiction

on this Court for actions brought pursuant to 31 U.S.C. § 3729 and 3730; (ii) 28 U.S.C. § 1331,

which confers federal subject matter jurisdiction; and, (iii) 28 U.S.C. § 1345, because the United

States is a Plaintiff.

        9.      This Court has personal jurisdiction over the Defendants pursuant to 31 U.S.C.

§ 3732(a), because that section authorizes nationwide service of process and because Defendants

have minimum contacts with the United States. Moreover, Defendants can be found in, reside, or

transact or have transacted business in the Northern District of Illinois.

        10.     Jurisdiction over the state law claims alleged herein is proper under 31 U.S.C.

§ 3732(b). This Court has supplemental jurisdiction over the state law claims under 28 U.S.C.

§ 1367.

        11.     This action is not based upon prior public disclosures of allegations or transactions

in a criminal, civil, or administrative hearing, lawsuit or investigation, or in a Government

Accounting Office or Auditor General’s report, hearing, audit, or investigation, or from the news

media. To the extent there has been a public disclosure, Relator is an original source under 31


                                                   4
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 5 of 74 PageID #:156




U.S.C. § 3730(e)(4) and similar state statutes. The facts and information set forth herein are based

upon Relator’s personal observation and investigation. Relator has direct and independent

knowledge of the information on which the allegations are based and has voluntarily provided the

information to the government before filing this qui tam action.

       12.     Relator has provided the Attorney General of the United States, the United States

Attorney for the Northern District of Illinois, and the Attorneys General of the named Plaintiff

States, a written disclosure of substantially all material evidence and information he possesses, in

accordance with the provisions of 31 U.S.C. §3730(b)(2) and relevant state statutes.

       13.     Venue is proper in this District under 31 U.S.C. § 3732(a) and 28 U.S.C. § 1391.

                                            PARTIES

       14.     From 1986 to 2008, Relator Lupinetti served in the New York Attorney General’s

Office. During this time, he held various supervisory roles, including the Director of the Special

Projects Division in the New York Medicaid Fraud Control Unit.

       15.     From 2008 to 2020, Relator Lupinetti worked at First Databank as a Senior Vice

President. Mr. Lupinetti discovered Defendants’ scheme while working at First Databank. Mr.

Lupinetti’s position provided him access to comprehensive commercial, clinical and pricing data

for OTC prenatal vitamins and Defendants’ so-called “prescription” prenatal vitamins. Mr.

Lupinetti’s position also allowed him to review Defendants’ submissions to First Databank and

communicate with pharmacists, government agencies, and prenatal vitamin manufacturers,

including several of the Defendants, to determine what standards, if any, would legitimately entitle

manufacturers to identify their products as “prescription” prenatal vitamins.

       16.     Mr. Lupinetti retired from First Databank in August 2020. He currently resides in

California.




                                                 5
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 6 of 74 PageID #:157




        17.     Defendants are some of the largest manufacturers of prenatal vitamins in the United

States. The Plaintiff States and federal government have paid hundreds of millions of dollars for

Defendants’ falsely labeled prescription only prenatal products.

        18.     In 2019 alone, the Medicaid program paid nearly $60 million for Defendants’

falsely labeled prenatal vitamin products. The following table reflects Medicaid reimbursement

amounts for each Defendant’s prenatal vitamin products. 2

2019 State Drug Utilization Database (SDUD) National Medicaid Reimbursements
                      Defendants                       2019 Medicaid Amount Reimbursed
      Exeltis USA, Inc.                                              $31,223,079
      Mission Pharmacal Company                                      $17,464,434
      Avion Pharmaceuticals, LLC                                      $7,619,090
      Women’s Choice Pharmaceuticals LLC                              $1,478,924
      Vertical Pharmaceuticals, LLC                                   $1,454,091
      Total                                                          $59,239,617


        19.     Defendant Exeltis USA, Inc. (formerly Everett Laboratories), is a New Jersey

corporation with its principal place of business at 180 Park Ave., Suite 101, Florham Park, New

Jersey 07932. Since at least 2009 to the present, Defendant Exeltis has manufactured and sold

falsely labeled prescription only prenatal vitamins, including but not limited to: Vitafol Ultra,

Select-OB, Vitafol Gummies, and Vitafol One. The relevant products in this action include all of

Exeltis’ prenatal vitamin products falsely labeled prescription only, Rx, or Rx only. Exhibit A lists

many, but not all products involved in this action.




2
 The Medicaid reimbursement amount is based on Defendants’ products that are identified as a prescription
only prenatal vitamin in the CMS Medicaid Drug Rebate Program.


                                                   6
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 7 of 74 PageID #:158




        20.    Defendant Avion Pharmaceuticals, LLC, is a Delaware corporation with its

principal place of business at 1880 McFarland Parkway, Suite 110-B, Alpharetta, Georgia 30005.

Since at least 2012 to the present, Defendant Avion has manufactured and sold falsely labeled

prescription only prenatal vitamins, including but not limited to: Prenate Mini, Prenate DHA, and

Prenate Pixie. The relevant products in this action include all of Avion’s prenatal vitamin products

falsely labeled prescription only, Rx, or Rx only. Exhibit A lists many, but not all products

involved in this action.

        21.    Defendant Mission Pharmacal Company, is a Texas corporation with its principal

place of business at 10999 IH-10 West, Suite 1000, San Antonio, Texas 78230. Since at least 2009

to the present, Defendant Mission has manufactured and sold falsely labeled prescription only

prenatal vitamins, including but not limited to: CitraNatal, CitraNatal 90 DHA, CitraNatal Assure,

and CitraNatal B-Calm. The relevant products in this action include all of Mission’s prenatal

vitamin products falsely labeled prescription only, Rx, or Rx only. Exhibit A lists many, but not

all products involved in this action.

        22.    Defendant Vertical Pharmaceuticals, LLC, is a New Jersey corporation with its

principal place of business at 400 Crossing Blvd. Bridgewater, New Jersey 08807. Since at least

2009 to the present, Defendant Vertical has manufactured and sold falsely labeled prescription

only prenatal vitamins, including but not limited to: OB Complete, OB Complete One, and Corvite

Fe. The relevant products in this action include all of Vertical’s prenatal vitamin products falsely

labeled prescription only, Rx, or Rx only. Exhibit A lists many, but not all products involved in

this action.

        23.    Defendant Women’s Choice Pharmaceuticals LLC, is a Nevada corporation with

its principal place of business at 850 Cassatt Road, Suite 210, Berwyn, Pennsylvania 19312. Since




                                                 7
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 8 of 74 PageID #:159




at least 2011 to the present, Defendant Women’s Choice has manufactured and sold falsely labeled

prescription only prenatal vitamins, including but not limited to: Nestabs, Nestabs One, and

Nestabs DHA. The relevant products in this action include all of Women’s Choice prenatal vitamin

products falsely labeled prescription only, Rx, or Rx only. Exhibit A lists many, but not all products

involved in this action.

                               THE STATUTORY FRAMEWORK

    A. The Federal and State False Claims Acts

        24.     The Federal False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq., has been the

Government’s primary fraud fighting tool since the Civil War era. It prohibits any person from

knowingly making a false or fraudulent claim against the Government for property or money. The

FCA is intended to reach all types of fraud, without qualification, that might result in financial loss

to the Government. Among its provisions, the FCA mandates that any person who:

                (A) Knowingly presents or causes to be presented, a false or
                fraudulent claim for payment or approval;

                (B) Knowingly makes, uses, or causes to be made or used, a false
                record or statement material to a false or fraudulent claim;
                                      ....

        is liable to the United States Government for a civil penalty of not less than $5,500
        and not more than $11,000, [ . . . ] plus 3 times the amount of damages which the
        Government sustains because of the act of that person.

31 U.S.C. § 3729(a)(1). 3




3
 The civil penalties are adjusted for inflation, and are currently not less than $10,957 and not more than
$21,916. 82 Fed. Reg. 9131 (Feb. 3, 2017).


                                                    8
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 9 of 74 PageID #:160




       25.     The FCA defines “knowing” and “knowingly” as either: a) having actual

knowledge, b) acting with deliberate ignorance, or c) acting with reckless disregard. 31 USC §

3729(b)(1). Proof of specific intent to defraud is not required. Id.

       26.     The FCA defines “material” as having “a natural tendency to influence, or be

capable of influencing, the payment or receipt of money or property.” 31 USC § 3729(b)(4).

       27.     The Plaintiff States have enacted false claims acts that substantially track the

foregoing provisions of the federal FCA. The attached Appendix lists the Plaintiff States’ False

Claims Acts.

   B. The Medicaid Program

       28.     Medicaid is a public assistance program providing for payment of medical expenses

primarily for the poor and disabled. 42 U.S.C. § 1396 et seq. Funding for Medicaid is shared

between the federal government and state governments. The Centers for Medicare and Medicaid

Services (“CMS”) is an agency of the Department of Health and Human Services that directly

administers the Medicare and Medicaid programs.

       29.     Each state has a single state agency responsible for administering the Medicaid

program. For example, the Illinois Medicaid program is administered by the Illinois Department

of Healthcare and Family Services.

       30.     Under federal law, state Medicaid programs may exclude or limit coverage for

vitamins; however, states must cover prenatal vitamins that are lawfully prescribed by a healthcare

provider:

       The following drugs or classes of drugs, or their medical uses, may be excluded
       from coverage or otherwise restricted:

       … (E) Prescription vitamins and mineral products, except prenatal vitamins and
       fluoride preparations.

42 U.S.C. § 1396r-8(d)(2)(E) (emphasis added).


                                                  9
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 10 of 74 PageID #:161




        31.    Because the Defendants falsely claimed that their products were prescription only,

they were guaranteed to be covered under every state’s Medicaid program.

        32.    Medicaid regulations also require that government funded healthcare services “be

provided economically and only when, and to the extent, medically necessary.” 42 U.S.C. § 1320c-

5(a).

        33.    False claims for payment under the Medicaid program are actionable under federal

and state False Claims Acts.

                        DEFENDANTS’ FRAUDULENT CONDUCT

        34.    Since at least 2009 to the present, five Defendant pharmaceutical companies have

generated huge profits at the taxpayers’ expense by misrepresenting that their prenatal vitamin

products are prescription only, “Rx” or “Rx Only.”

        35.    In fact, Defendants’ products are neither approved nor regulated as prescription

drugs. Prenatal vitamins are regulated by the FDA as dietary supplements and cannot factually or

legally be described as a prescription only drug.

        36.    Nonetheless, Defendants have: (1) improperly used the “Rx” or “Rx Only” marking

on their products, websites, and other marketing material; (2) improperly used National Drug

Codes (NDC) to make it appear as if their products are approved prescription products; and (3)

misrepresented their products’ prescription status to CMS, state healthcare programs, and to First

Databank and other drug compendia companies.

        37.    Because of these misrepresentations, government health care programs paid

hundreds of millions of dollars for Defendants’ falsely labeled prescription only prenatal vitamins.

        38.    Defendants’ scheme violates federal and state False Claims Acts.




                                                10
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 11 of 74 PageID #:162




  I.   Defendants False Use of “Rx” and “Rx Only” Violates the False Claims Act.

       39.      FDA regulations strictly control what drug products can legally bear “Rx Only”

markings. Dietary supplements, including Defendants’ vitamins, cannot legally bear an “Rx Only”

marking.

       40.      The use of “Rx” or “Rx Only” is limited to drugs that have been approved as

prescription only by the FDA or that are not safe for use except under a physician’s supervision.

21 USC § 353. A product that misuses or improperly applies the “Rx” symbol “shall be deemed

to be misbranded.” Id.

       41.      Defendants’ prenatal vitamins are not approved as prescription drugs, nor are they

(or vitamins generally) regulated as drugs. Prenatal vitamins are regulated as dietary supplements

under the FDA’s authority to regulate food. See 21 USC § 321(ff) (defining “dietary supplement”).

       42.      Because a prenatal vitamin is not a drug, or approved by the FDA as a prescription

drug, it cannot factually or legally bear the “Rx” or “Rx Only” symbol.

       43.      The FDA has taken action against manufacturers that illegally use the “Rx”

marking. For example, when a prescription drug called MiraLax switched from prescription only

to over-the-counter status, the FDA ruled that generic manufacturers could not continue to label

their MiraLax equivalent products as “Rx Only”:

       Under the act, a drug to which the prescription provisions of the act do not apply
       (i.e., an OTC drug) shall be deemed to be misbranded if at any time prior to
       dispensing the label of the product bears the “Rx only” symbol. Because the PEG
       3350 generic drug products are labeled as Rx only, they are misbranded and may
       not be legally marketed.

Docket No. FDA-2008-N-0549.

       44.      Defendants have similarly misbranded, and therefore illegally marketed their

products by using “Rx,” and “Rx Only” markings on their packaging labels, marketing materials,

and websites.


                                                11
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 12 of 74 PageID #:163




       45.    The below marketing material is typical from Defendant Exeltis. It states: “Get

there with Vitafol® Prescription Prenatal Vitamins.”

Exeltis Vitafol Marketing Material:




       46.     Defendants’ product labels also improperly use the “Rx” marking. Exhibit B

includes representative examples of false “Rx” and “Rx Only” markings from each Defendant,

including the below:

Exeltis Vitafol Ultra Label:




                                             12
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 13 of 74 PageID #:164




Avion Prenate Mini Label:




Mission CitraNatal 90 DHA Label: 4




4
  Certain of Defendant Mission’s prenatal products, such as CitraNatal 90 DHA, combine dietary
supplement ingredients with the active drug ingredient docusate sodium (used as a stool softener). The
combination of a drug and dietary supplement renders the entire product a drug and subject to FDA approval.
See 21 U.S.C. § 321(g). In “Warning Letters” to various pharmaceutical companies, the FDA has forbidden
manufacturers from marketing these combination products as dietary supplements or as drugs absent FDA
approval, as Mission does. See, e.g., FDA Warning Letter to Bayer HealthCare, dated October 27, 2008;
and FDA Warning Letter to Procter and Gamble, dated October 29, 2009.


                                                   13
  Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 14 of 74 PageID #:165




Vertical OB Complete Label:




Women’s Choice Nestabs Label:




                                       14
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 15 of 74 PageID #:166




       47.     Because of the Defendants’ false statements and misuse of the “Rx” marking in just

the five products identified above, the government paid more than $31 million in 2019. The

average reimbursement was approximately $3.50 a pill – many multiple times more than what a

comparable OTC prenatal vitamin costs. Since 2009, the government has paid exorbitant amounts

for Defendants’ falsely marked prescription only prenatal vitamins.

       48.     Defendants’ objectively false statements and misrepresentations concerning “Rx”

status are actionable under federal and state False Claims Acts.

 II.   Defendants False Use of National Drug Codes (NDCs) Violates the False Claims Act.

       49.     An NDC is used to identify a drug – it is not to be used on non-drug products, such

as Defendants’ dietary supplements. FDA regulations state: “A product may be deemed to be

misbranded if an NDC is used” on “products that are not subject to parts 207, 607 of this chapter,

or 1271 of this chapter, such as dietary supplements and medical devices.” 21 C.F.R. § 207.37

(effective November 29, 2016) (emphasis supplied). The FDA has repeatedly emphasized that the

assignment of an NDC number to non-drug products is prohibited.

       50.     Because Defendants’ products are dietary supplements, not drugs, Defendants are

not permitted to display an NDC on their products. To do so is to “misbrand” their products.

       51.     Furthermore, FDA regulations forbid the use of an NDC to “denote or imply FDA

approval of a drug.” 21 C.F.R. § 207.37. Defendants are doing just that – fraudulently using NDC

numbers and “Rx” markings to make it appear as if their products are FDA approved. By applying

fraudulent NDC numbers and “Rx” markings to their products, Defendants can guarantee that their

products are eligible for reimbursement under government healthcare programs.

       52.     Exhibit B includes representative examples from each Defendant showing the

misuse of NDC numbers. For example, Defendant Mission improperly displays an NDC number

on its prenatal vitamin CitraNatal B-Calm, above the “Rx Only” marking:


                                                15
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 16 of 74 PageID #:167




Mission CitraNatal B-Calm:




        53.     Defendants’ misuse of NDC numbers and Rx markings also violates FDA

regulations that prohibit “misleading” labels on foods and dietary supplements. 21 U.S.C § 343

(“A food shall be deemed to be misbranded … [if] its labeling is false or misleading in any

particular”).

        54.     Defendants’ fraudulent use of NDC numbers and false implication of FDA approval

is actionable under federal and state False Claims Acts.

III.    Defendants False Statements to CMS and State Health Care Programs Violate the
        False Claims Act.

        55.     Defendants each misrepresented the prescription status of their products to CMS

and state health care programs.




                                                16
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 17 of 74 PageID #:168




       56.     Drug manufacturers must enter into a drug rebate agreement with CMS to

participate in the Medicaid program. Under these agreements, drug manufacturers must provide

certified product information and drug pricing on an ongoing basis. 42 C.F.R. § 414.804(a)(7)

(reports must be certified by either the manufacturer’s Chief Executive Officer, Chief Financial

Officer, or an individual who has delegated authority to sign for, and who reports directly to, the

CEO or CFO).

       57.     Amongst other things, Defendants must report the “Drug Type” of each of their

products to CMS. The “Drug Type” identifies whether a drug is available by prescription or over-

the-counter. The value is represented by a “Drug Type Indicator,” as defined in CMS’s data

dictionary:

       Drug Type Indicator: This field identifies a drug as prescription (Rx) or Over-the-
       Counter (OTC). Valid values: 1 = Rx; 2 = OTC

       58.     This product information informs CMS and state Medicaid programs as to drug

coverage under the Medicaid program.

       59.     Defendants consistently misrepresented to CMS that their prenatal vitamins were

“1 = Rx,” meaning that they require a prescription. In this way, Defendants systematically

misrepresent their products’ prescription status to CMS and state governments. This effectively

guarantees that Defendants’ products will be paid for under the Medicaid program, which largely

relies on automated systems to determine drug reimbursement.

       60.     Since at least 2009 to the present, Defendants have misrepresented to CMS the

“Drug Type” indicator for their so-called prescription only prenatal vitamins.

       61.     CMS also requires manufacturers to report an “Approval Date” for their products,

which is defined as “The NDC or monograph approval date.” Defendants’ products do not have

an NDC or monograph approval date because their products are not approved by the FDA.



                                                17
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 18 of 74 PageID #:169




Nonetheless, since at least 2009 to the present, the Defendants have reported false and misleading

dates to CMS in this field for each of their so-called prescription only prenatal vitamins. 5

        62.     Defendants have also made material misrepresentations to state Medicaid programs.

For example, in Texas, drug manufacturers are required to provide product information and a

certification statement to the Texas Vendor Drug Program for their products to be eligible for

Medicaid reimbursement. 1 Tex. Admin. Code § 354.1921. The certification is called the “Texas

Drug Code Index Certification of Information” (Form 1326). It requires Defendants to state

whether their products are “Legend (Prescription)” or “Over the Counter,” and whether their drug

is listed on the CMS rebate file. It includes the following certification: “After having made a

diligent inquiry, I certify that the information submitted is correct and that this product is not now

in violation of either federal or state law.”

        63.     Defendants’ misrepresentations and improper use of “Rx” markings and NDC

numbers render Defendants’ certifications to federal and state Medicaid programs false.

        64.     These false statements and false certifications to CMS and state Medicaid programs

are actionable under federal and state False Claims Acts.




5
 In some instances, CMS instructed prenatal vitamin manufacturers to use a proxy date of September 30,
1990 for the FDA approval date. Defendants did not uniformly use this proxy date. Exeltis, Mission, and
Women’s Choice used the proxy date for some of their products. The majority of products identified in
Exhibit A do not use the proxy date.



                                                  18
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 19 of 74 PageID #:170




IV.    Defendants False Statements to First Databank and Other Drug Compendia
       Companies Violate the False Claims Act.

       65.     The Defendants also lied to First Databank and other drug compendia companies

to have their products identified as prescription drugs in the industry standard drug databases. 6

       66.     Medicaid and other government healthcare programs rely on drug compendia

companies for obtaining drug information, electronically processing claims, and automatically

calculating reimbursement amounts. For example, Texas requires all drugs to have a listing on

First Databank and Medi-Span to be eligible for Medicaid reimbursement.

       67.     First Databank operates one of the largest and most comprehensive drug databases

in the world. In developing its drug database, First Databank generally relies on the good-faith

representations of drug manufacturers. When a manufacturer represents that its product requires a

prescription, First Databank historically accepted that representation and published that

information in its database. On information and belief, the same is true for the other major drug

compendia companies.

       68.     Defendants took advantage of First Databank’s procedures and submitted false and

misleading information so that their products would be identified as “prescription” products

eligible for Medicaid reimbursement. Defendants’ misrepresentations were submitted to First

Databank on written forms and in communications with First Databank employees.

       69.     On information and belief, Defendants submitted similar false and misleading

information to other drug compendia companies.




6
 Other drug compendia companies include Medi-Span (provided by Wolters Kluwer) and the Gold
Standard Drug Database (provided by Elsevier).


                                                 19
     Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 20 of 74 PageID #:171




         70.    Because of Relator Lupinetti’s experience as a supervisor in the New York

Medicaid Fraud Control Unit, he understood how Defendants’ false statements to First Databank

and other drug compendia companies fraudulently impacted the Medicaid program.

         71.    Mr. Lupinetti reported his findings internally at First Databank. As a result of Mr.

Lupinetti’s efforts, in 2017 First Databank announced that it would no longer classify Defendants’

products as “prescription” products in its published database. Nonetheless, Defendants continued

to misrepresent their products as prescription only and pressured First Databank to reverse course. 7

         72.    Defendants false statements to First Databank and other drug compendia companies

are directly linked to government reimbursement and actionable under federal and state False

Claims Acts.

    V.   Defendants’ False Statements and Misrepresentations Caused the Submission of
         False Claims.

         73.    Defendants’ scheme was not simply to spread misinformation about their products,

it was designed to cause the submission of false claims for falsely labeled prescription products to

third party payers, including government healthcare programs. Defendants’ scheme succeeded in

causing the submission of tens of thousands of false claims worth hundreds of millions of dollars.

         74.    As Defendants know, a product labeled “Rx Only” will trigger computerized and

automated claims processing systems to regard these vitamins as products for which Medicaid

reimbursement was mandatory.

         75.    Additionally, such labeling naturally caused doctors and pharmacists to believe that

Defendants’ products were somehow different, even though they provided no material benefit not




7
  Defendants Exeltis, Mission, and other prenatal vitamin manufacturers even sued First Databank to enjoin
it from changing how their products were classified. These lawsuits against First Databank were summarily
rejected by the courts.


                                                   20
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 21 of 74 PageID #:172




available in OTC vitamins. The Defendants’ products are in no clinical sense “better” than OTC

vitamins – they merely cost more. This is confirmed by numerous clinical authorities, such as the

Centers for Disease Control and Prevention, the World Health Organization, and the American

College of Obstetricians and Gynecologists, which identify the requirements for prenatal vitamins.

Virtually all OTC prenatal vitamins satisfy these requirements.

       76.     Labeling a product “Rx Only” will also cause practitioners to believe they need to

issue a prescription for it, even if no such prescription is legally or medically necessary.

       77.     Defendants’ salespeople tout Defendants’ products to healthcare providers and

provide free samples and other incentives to encourage the prescribing of their “prescription”

prenatal products. This strategy to induce prescriptions guarantees that Defendants’ products will

be prescribed and eligible for Medicaid reimbursement.

       78.     Defendants’ scheme also makes it more likely that pharmacists will dispense their

prenatal products when a customer presents a prescription for prenatal vitamins. Because of

Defendants’ false “Rx Only” labeling, pharmacists reasonably presume that these products are to

be stored behind the counter with the FDA approved prescription drugs, as opposed to on the

shelves with OTC prenatal vitamins. Consequently, when a pharmacist receives a prescription for

a prenatal vitamin, he or she will dispense Defendants’ “Rx Only” prenatal vitamins from behind

the counter and not the OTC prenatal vitamins, which are available at a fraction of the cost.

       79.     As intended, the natural and foreseeable result of Defendants’ scheme is to ensure

that Defendants’ false “Rx” only products will be prescribed, dispensed, and paid for by

government healthcare programs.




                                                 21
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 22 of 74 PageID #:173




VI.    Defendants’ False Statements and Misrepresentations Are Material to Government
       Claims for Reimbursement.

       80.     Defendants’ false statements and misrepresentations have “a natural tendency to

influence, or be capable of influencing, the payment or receipt of money or property,” and are thus

material under the FCA. See 31 USC 3729(b)(4).

       81.     As described above, “prescription” prenatal vitamins are always covered under

Medicaid regulations, whereas OTC prenatal vitamins are not. 42 U.S.C. § 1396r-8(d)(2)(E).

Consequently, Defendants’ misrepresentations concerning its prescription status are material to

government payers that base their payment decision on prescription status.

       82.     Had government healthcare programs known that Defendants systematically

misrepresent the prescription status of their products, government programs that base their

payment decision on prescription status would not have paid for Defendants’ products.

       83.     Moreover, the FDA has clearly established that manufacturers cannot market a

product with “Rx” or “Rx Only” markings if the product is not a prescription only drug. If such

“drug products are labeled as Rx only, they are misbranded and may not be legally marketed.”

Docket No. FDA-2008-N-0549.

       84.     The FDA has similarly forbidden the marketing of dietary supplements that

combine vitamins and drug ingredients, as Defendant Mission does with its prenatal vitamins that

contain docusate sodium. See fn 4, supra. In a public statement from FDA Commissioner Scott

Gottlieb, dated December 20, 2018, the Commissioner emphasized this very point: “Under the




                                                22
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 23 of 74 PageID #:174




FD&C Act, it’s illegal to introduce drug ingredients like these into the food supply, or to market

them as dietary supplements. This is a requirement that we apply across the board….” 8

       85.     The FDA’s position on the use of “Rx” and “Rx Only” markings shows that

Defendants’ misuse of “Rx” and “Rx Only” is material.

       86.     Similarly, Defendants’ misrepresentations to CMS, state Medicaid programs, First

Databank and other drug compendia companies are material to the government’s payment decision.

To adjudicate claims, government healthcare programs rely on drug descriptive attributes. The

First Databank “Class” value, which identifies products as prescription or non-prescription, is one

such attribute. Defendants have misrepresented these attributes to CMS, state Medicaid programs,

and drug compendia databases. Accordingly, these false statements are material to, and undermine,

the adjudication process.

       87.     When Mr. Lupinetti alerted First Databank that Defendants misrepresented their

prescription status, First Databank took swift action to correct the Defendants’ false statements.

This response – by one of the industry’s leading providers of drug information – demonstrates the

importance and materiality of Defendants’ false representations.

       88.     Finally, the government paid substantially more for Defendants’ so-called

prescription prenatal vitamins than comparable OTC prenatal vitamins. Because prescription drugs

must “be provided economically and only when and to the extent, medically necessary,” 42 U.S.C.

§ 1320c-5(a), Defendants misrepresentations that caused the government to overpay for prenatal

vitamins are material.




8
  Available here: https://www.fda.gov/news-events/press-announcements/statement-fda-commissioner-
scott-gottlieb-md-signing-agriculture-improvement-act-and-agencys



                                                23
    Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 24 of 74 PageID #:175




       89.      For example, Avion manufacturers a range of “Rx Only” prenatal vitamins that can

cost over $7 a pill. In comparison, OTC prenatal vitamins typically cost between $0.07 and $0.45

a pill. Such a substantial reimbursement disparity – up to one-hundred times more for Defendants’

product – must be material to government programs that require Medicaid items to be provided

economically.

       90.      To illustrate, in 2017 Florida purchased over $3.3 million worth of Defendant

Avion’s Prenate Mini, with an average price of $5.70 a pill. Had Florida instead purchased a

similar OTC prenatal vitamin at the average cost of $0.25 a pill, it would have spent under

$150,000 and saved over $3.2 million.

       91.      Because Defendants’ are the largest manufacturers of “prescription” prenatal

products, their products make up the lion’s share of government reimbursement for prenatal

products. Accordingly, Defendants’ false representations and reimbursement disparities have a

substantial and material impact on total Medicaid expenditures for prenatal vitamins.

       92.      For 2019, the State Drug Utilization Database shows total Medicaid payments of

nearly $60 million for Defendants’ prenatal products. The largest amounts paid are for prenatal

vitamins from Exeltis ($31.2 million), Mission ($17.4 million), and Avion ($7.6 million).

       93.      The following table identifies average price per pill in 2019 for Defendants’

products compared to OTC prenatal vitamins. 9




9
 Even taking into account pharmacy dispensing fees and manufacturer rebates, Defendants’ false “Rx
Only” products cost the government substantially more than OTC prenatal vitamins.



                                                 24
      Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 25 of 74 PageID #:176



2019 SDUD Prenatal Vitamin Price Comparisons
                                                   2019 Medicaid Amount              Average Price
        Defendants             “Rx” Only
                                                        Reimbursed                     per Unit
 Exeltis                           Yes                  $31,223,079                      $3.34
 Mission                           Yes                    $17,464,434                     $2.28
 Avion                             Yes                    $7,619,090                      $7.40
 Women’s Choice                    Yes                    $1,478,924                      $2.04
 Vertical                          Yes                    $1,454,091                      $5.17
 Total                               -                    $59,239,617                     $3.11
 OTC Prenatal
                                   No                          -                     $0.07 - $0.45
 Vitamins 10

VII.      Defendants Knowingly Violated the False Claims Act.

          94.     Defendants acted knowingly, as defined by the FCA, with respect to the false

statements and submission of false claims described above.

          95.     Defendants are sophisticated pharmaceutical companies with knowledge of the

regulations governing prenatal vitamins. Defendants know that their products are regulated as

dietary supplements and not drugs, and Defendants know that their products have not been

approved by the FDA as prescription only.

          96.     This is no mere oversight or mistake. For years, Defendants have deliberately

misrepresented the prescription status of their products to gain a financial advantage. Defendants

have profited by millions of dollars at the taxpayers’ expense because of the misrepresentations

described above.

          97.     Defendants also know that government healthcare programs purchase their

products, that government reimbursement is tied to Defendants’ false prescription only status, and




10
     Prices available here: https://www.target.com/c/prenatal-vitamins-supplements-health/-/N-y1yu5


                                                     25
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 26 of 74 PageID #:177




that false claims and false statements involving government payment are actionable under federal

and state False Claims Acts.

       98.     Defendants’ knowledge is underscored by the events following First Databanks

announcement that it would no longer classify Defendants’ prenatal vitamins as a “prescription

only” product. Certain of the Defendants immediately pressured First Databank to reverse course

and emphasized the need to be “prescription only” to facilitate reimbursement from government

healthcare programs. The decision to be “prescription only” was not based on law or science, it

was based on Defendants’ bottom line.

       99.     Because of Defendants’ scheme, government healthcare programs paid millions of

dollars in false claims for Defendants’ prenatal vitamins. These false claims are the direct result of

Defendants’ knowingly false and misleading statements.

                                              COUNT I

                               Violation of the Federal False Claims Act

       100.    The allegations contained in the foregoing paragraphs are alleged as though fully

set forth in this paragraph.

       101.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the False Claims Act of the United States, 31 U.S.C. § 3729 et seq.

       102.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of 31 U.S.C. § 3729(a)(1)(A).

       103.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of 31 U.S.C. § 3729(a)(1)(B).




                                                  26
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 27 of 74 PageID #:178




       104.      Defendants’ acts and omissions were made knowingly, as defined in 31 U.S.C.

§ 3729(b)(1).

       105.      Defendants’ acts and omissions were material, as defined in 31 U.S.C. § 3729(b)(1).

       106.      The United States, unaware of the false and fraudulent nature of Defendants’ acts

and omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts

and omissions.

       107.      Because of the Defendants’ acts and omissions, the United States has sustained

damages, and continues to sustain damages, in substantial amount to be determined at trial.

       108.      The United States is additionally entitled to the maximum civil penalty for each and

every violation of the False Claims Act.

                                             COUNT II

                                    California False Claims Act

       109.      The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       110.      Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the California False Claims Act (Cal. Gov’t Code § 12650 et seq.).

       111.      The term “State” as used in this Count shall have the meaning as defined in the

California False Claims Act, including the State of California, any agency of State government,

county, municipality and other entities (Cal. Gov’t Code § 12650(b)(6)).

       112.      Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the California False Claims Act (Cal. Gov’t Code § 12651(a)(1)).




                                                  27
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 28 of 74 PageID #:179




       113.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of California False Claims Act (Cal. Gov’t Code § 12651(a)(2)).

       114.    Defendants’ acts and omissions were made knowingly, as defined in the California

False Claims Act (Cal. Gov’t Code § 12650(b)(3)(A-C)).

       115.    Defendants’ acts and omissions were material, as defined in the California False

Claims Act (Cal. Gov’t Code § 12650(b)(4)).

       116.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       117.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       118.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT III

                           California Insurance Frauds Prevention Act
       119.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       120.    The California Insurance Frauds Prevention Act, Cal. Ins. Code §§ 1871 et seq.

(“CIFPA”), is designed to combat fraud committed against private insurance companies. The

CIFPA allows individuals to bring an action on behalf of the state against individuals or companies

that are defrauding private insurance companies.

       121.    Through the various schemes, described above, Defendants violated the CIFPA,

making or causing fraudulent health care claims to be made to California private insurers and


                                                28
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 29 of 74 PageID #:180




defrauding private insurers out of overpayments. By doing so, Defendants substantially increased

private insurer’s costs and in turn increased the costs of their participants’ coverage.

       122.    Because of the acts and omissions described above, Defendants are liable for the

greater of a fine not to exceed $150,000 or double the value of fraud, in addition to restitution, and

other damages and penalties under the California Insurance Frauds Prevention Act (Cal. Ins. Code

§ 1871.4(b).

                                            COUNT IV

                              Colorado Medicaid False Claims Act

       123.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       124.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Colorado Medicaid False Claims Act (Colo. Rev. Stat. Ann.

§25.5-4–303.5 et seq.).

       125.    The term “State” as used in this Count shall have the meaning as used in the

Colorado Medicaid False Claims Act, including the State of Colorado, any officer, employee, or

agent of the state, or any contractor, grantee, or other recipient of monies or property designated

to be spent or used on behalf of the State of Colorado or to advance a program or interest therewith

(Colo. Rev. Stat. Ann. §25.5-4–304(1)(a)(I-II)).

       126.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Colorado Medicaid False Claims Act (Colo. Rev. Stat. Ann. §25.5-4–303.5(a)).

       127.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent




                                                 29
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 30 of 74 PageID #:181




claim, within the meaning of Colorado Medicaid False Claims Act (Colo. Rev. Stat. Ann. §25.5-

4–305(1)(b)).

       128.     Defendants’ acts and omissions were made knowingly, as defined in the Colorado

Medicaid False Claims Act (Colo. Rev. Stat. Ann. §25.5-4–304(3)(a-b)).

       129.     Defendants’ acts and omissions were material, as defined in the Colorado Medicaid

False Claims Act (Colo. Rev. Stat. Ann. §25.5-4–304(4)).

       130.     The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       131.     Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       132.     The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                            COUNT V

                                  Connecticut False Claims Act

       133.     The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       134.     Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Connecticut False Claims Act (Conn. Gen. Stat. § 4-274 et seq.).

       135.     The term “State” as used in this Count shall have the meaning as defined in the

Connecticut False Claims Act, including the State of Connecticut, any agency of State government,

county, municipality and other entities (Conn. Gen. Stat. § 4-274(5)).




                                                30
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 31 of 74 PageID #:182




       136.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Connecticut False Claims Act (Conn. Gen. Stat. § 4-275(a)(1)).

       137.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Connecticut False Claims Act (Conn. Gen. Stat. § 4-275(a)(2)).

       138.    Defendants’ acts and omissions were made knowingly, as defined in the

Connecticut False Claims Act (Conn. Gen. Stat. § 4-274(1)(A-C)).

       139.    Defendants’ acts and omissions were material, as defined in the Connecticut False

Claims Act (Conn. Gen. Stat. § 4-274(6)).

       140.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       141.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       142.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                            COUNT VI

                           Delaware False Claims and Reporting Act

       143.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       144.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Delaware False Claims and Reporting Act (6 Del. Code Ann.

§ 1201 et seq.).


                                                31
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 32 of 74 PageID #:183




       145.     The term “State” as used in this Count shall have the meaning as defined in the

Delaware False Claims and Reporting Act, including the State of Delaware, any agency of State

government, county, municipality and other entities (6 Del. Code Ann. § 1202(2)).

       146.     Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Delaware False Claims and Reporting Act (6 Del. Code Ann. § 1201(a)(1).

       147.     Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Delaware False Claims and Reporting Act (6 Del. Code Ann.

§ 1201(a)(2).

       148.     Defendants’ acts and omissions were made knowingly, as defined in the Delaware

False Claims and Reporting Act (6 Del. Code Ann. § 1202(3)(a-c)).

       149.     Defendants’ acts and omissions were material, as defined in the Delaware False

Claims and Reporting Act (6 Del. Code Ann. § 1202(4).

       150.     The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       151.     Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       152.     The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims and Reporting Act.




                                                32
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 33 of 74 PageID #:184




                                           COUNT VII

                             District of Columbia False Claims Act

         153.   The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         154.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the District of Columbia False Claims Act (D.C. Code § 2-381.01 et

seq.).

         155.   The term “State” as used in this Count shall have the meaning as used in the District

of Columbia False Claims Act, including the District of Columbia, any of its officers, employees,

or agents, or a contractor, grantee, or other recipient of monies or property to be spent or used on

behalf of the District of Columbia or to advance any program or interest therewith (D.C. Code §

2-381.01(1)).

         156.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the District of Columbia False Claims Act (D.C. Code § 2-381.02(a)(1)).

         157.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of District of Columbia False Claims Act (D.C. Code § 2-381.02(a)(2)).

         158.   Defendants’ acts and omissions were made knowingly, as defined in the District of

Columbia False Claims Act (D.C. Code § 2-381.01(7)(A-B)).

         159.   Defendants’ acts and omissions were material, as defined in the District of

Columbia False Claims Act (D.C. Code § 2-381.01(8)).




                                                 33
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 34 of 74 PageID #:185




       160.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       161.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       162.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT VIII

                                     Florida False Claims Act

       163.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       164.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Florida False Claims Act (Fla. Stat. §§ 68.081 et seq.).

       165.    The term “State” as used in this Count shall have the meaning as defined in the

Florida False Claims Act, including the State of Florida, any agency of State government, county,

municipality and other entities (Fla. Stat. § 68.082(1)(d)).

       166.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Florida False Claims Act (Fla. Stat. § 68.082(2)(a)).

       167.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Florida False Claims Act (Fla. Stat. § 68.082(2)(b)).

       168.    Defendants’ acts and omissions were made knowingly, as defined in the Florida

False Claims Act (Fla. Stat. § 68.082(2)(c)(1-3)).


                                                 34
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 35 of 74 PageID #:186




       169.    Defendants’ acts and omissions were material, as defined in the Florida False

Claims Act (Fla. Stat. § 68.082(1)(d)).

       170.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       171.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       172.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT IX

                           Georgia Taxpayer Protection False Claims Act

       173.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       174.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Georgia Taxpayer Protection False Claims Act (Ga. Code Ann.

§ 23-3-120 et seq.).

       175.    The term “State” as used in this Count shall have the meaning as defined in the

Georgia Taxpayer Protection False Claims Act, including the State of Georgia, any agency of State

government, county, municipality and other entities (Ga. Code Ann. § 23-3-120)(6)).

       176.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Georgia Taxpayer Protection False Claims Act (Ga. Code Ann. § 23-3-121(a)(1)).

       177.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent


                                                35
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 36 of 74 PageID #:187




claim, within the meaning of Georgia Taxpayer Protection False Claims Act (Ga. Code Ann. § 23-

3-121(a)(2)).

       178.     Defendants’ acts and omissions were made knowingly, as defined in the Georgia

Taxpayer Protection False Claims Act (Ga. Code Ann. § 23-3-120(2)(A-C)).

       179.     Defendants’ acts and omissions were material, as defined in the Georgia Taxpayer

Protection False Claims Act (Ga. Code Ann. § 23-3-120(4).

       180.     The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       181.     Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       182.     The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                            COUNT X

                           Georgia’s State False Medicaid Claims Act

       183.     The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       184.     Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under Georgia’s State False Medicaid Claims Act (Ga. Code Ann. § 49-4-

168 et seq.).

       185.     The term “State” as used in this Count shall have the meaning as used in Georgia’s

State False Medicaid Claims Act, including the State of Georgia, any officer, employee, fiscal

intermediary, grantee, agent, or contractor of the Georgia Medicaid program, or any other persons

or entities receiving payments from the Georgia Medicaid Program (Ga. Code Ann. § 49-4-168(1)).


                                                36
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 37 of 74 PageID #:188




       186.     Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Georgia’s State False Medicaid Claims Act (Ga. Code Ann. § 49-4-168.1(a)(1)).

       187.     Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Georgia’s State False Medicaid Claims Act (Ga. Code Ann. § 49-4-

168.1(a)(2)).

       188.     Defendants’ acts and omissions were made knowingly, as defined in the Georgia’s

State False Medicaid Claims Act (Ga. Code Ann. § 49-4-168(2)(A-C)).

       189.     Defendants’ acts and omissions were material, as defined in the Georgia’s State

False Medicaid Claims Act (Ga. Code Ann. § 49-4-168(3)).

       190.     The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       191.     Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       192.     The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT XI

                      Hawaii False Claims Act – False Claims to the State

       193.     The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.




                                                37
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 38 of 74 PageID #:189




         194.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under Hawaii’s False Claims to the State (Haw. Rev. Stat. §§ 661-21 et

seq.).

         195.   The term “State” as used in this Count shall have the meaning as used in Hawaii’s

False Claims to the State, including the State of Hawaii, any agency of State government, and any

officer, employee, or agent of the State (Haw. Rev. Stat. § 661-21).

         196.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of Hawaii’s False Claims to the State (Haw. Rev. Stat. § 661-21(a)(1)).

         197.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Hawaii’s False Claims to the State (Haw. Rev. Stat. § 661-21(a)(2)).

         198.   Defendants’ acts and omissions were made knowingly, as defined in Hawaii’s False

Claims to the State (Haw. Rev. Stat. § 661-21(e)(1-3)).

         199.   Defendants’ acts and omissions were material, as defined in Hawaii’s False Claims

to the State (Haw. Rev. Stat. § 661-21(e)(3)).

         200.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         201.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

         202.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.




                                                 38
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 39 of 74 PageID #:190




                                          COUNT XII

                                    Illinois False Claims Act

       203.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       204.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Illinois False Claims Act (740 ILCS 175/1 et seq.).

       205.    The term “State” as used in this Count shall have the meaning as defined in the

Illinois False Claims Act, including the State of Illinois, any agency of State government, county,

municipality and other entities (740 ILCS 175/2(a)).

       206.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Illinois False Claims Act (740 ILCS 175/3(a)(1)(A)).

       207.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Illinois False Claims Act (740 ILCS 175/3(a)(1)(B)).

       208.    Defendants’ acts and omissions were made knowingly, as defined in the Illinois

False Claims Act (740 ILCS 175/3(b)(1)).

       209.    Defendants’ acts and omissions were material, as defined in the Illinois False

Claims Act (740 ILCS 175/3(b)(4)).

       210.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       211.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.


                                                39
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 40 of 74 PageID #:191




       212.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT XIII

                            Illinois Insurance Frauds Prevention Act
       213.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       214.    The Illinois Legislature enacted the Illinois Insurance Claims Frauds Prevention

Act, 740 ILCS § 92/1 et seq. (“IICFPA”), to combat abusive practices aimed at defrauding private

insurance providers. The legislation was enacted specifically to address the social costs of fraud

on private insurance providers, noting that the penalties in the IICFPA are “remedial” and intended

to achieve the “goals of disgorging unlawful profit, restitution, compensating the State for the costs

of investigations and prosecution, and alleviating the social costs of increased insurance rates due

to fraud.” 740 ILCS § 92/5(c).

       215.    Through the various schemes, described above, Defendants violated the IICFPA,

making or causing fraudulent health care claims to be made to Illinois private insurers and

defrauding private insurers out of overpayments. By doing so, Defendants substantially increased

private insurer’s costs and in turn increased the costs of their participants’ coverage.

       216.    Because of the acts and omissions described above, Defendants are liable for the

maximum damages and penalties under the Illinois Insurance Claims Frauds Prevention Act (740

ILCS § 92/1 et seq.).




                                                 40
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 41 of 74 PageID #:192




                                         COUNT XIV

                   Indiana False Claims and Whistleblower Protection Act

       217.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       218.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Indiana False Claims and Whistleblower Protection Act (Ind.

Code §§ 5-11-5.5-1 et seq.).

       219.    The term “State” as used in this Count shall have the meaning as defined in the

Indiana False Claims and Whistleblower Protection Act, including the State of Indiana, any agency

of State government, county, municipality and other entities (Ind. Code § 5-11-5.5-1(7)).

       220.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Indiana False Claims and Whistleblower Protection Act (Ind. Code § 5-11-5.5-2(b)(1)).

       221.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Indiana False Claims and Whistleblower Protection Act (Ind. Code

§ 5-11-5.5-2(b)(2)).

       222.    Defendants’ acts and omissions were made knowingly, as defined in the Indiana

False Claims and Whistleblower Protection Act (Ind. Code § 5-11-5.5-1(4)).

       223.    Defendants’ acts and omissions were material, as defined in the Indiana False

Claims and Whistleblower Protection Act (Ind. Code § 5-11-5.7-1(b)(5)).

       224.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.


                                               41
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 42 of 74 PageID #:193




       225.     Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       226.     The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT XV

               Indiana Medicaid False Claims and Whistleblower Protection Act

       227.     The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       228.     Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Indiana Medicaid False Claims and Whistleblower Protection

Act (Ind. Code §§ 5-11-5.7 et seq.).

       229.     The term “State” as used in this Count shall have the meaning as defined in the

Indiana Medicaid False Claims and Whistleblower Protection Act, including the State of Indiana,

any agency of State government, county, municipality and other entities (Ind. Code § 5-11-5.7-

1(b)(9)).

       230.     Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Indiana Medicaid False Claims and Whistleblower Protection Act (Ind. Code § 5-11-5.7-

1(b)(1)(A)).

       231.     Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Indiana Medicaid False Claims and Whistleblower Protection Act

(Ind. Code § 5-11-5.7-1(b)(1)(B)).




                                                42
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 43 of 74 PageID #:194




       232.    Defendants’ acts and omissions were made knowingly, as defined in the Indiana

Medicaid False Claims and Whistleblower Protection Act (Ind. Code § 5-11-5.7-1(b)(4)(A-C)).

       233.    Defendants’ acts and omissions were material, as defined in the Indiana Medicaid

False Claims and Whistleblower Protection Act (Ind. Code § 5-11-5.7-1(b)(5)).

       234.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       235.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       236.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XVI

                                     Iowa False Claims Act

       237.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       238.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Iowa False Claims Act (Iowa Code §§ 685.1 et seq.).

       239.    The term “State” as used in this Count shall have the meaning as defined in the

Iowa False Claims Act, including the State of Iowa, any agency of State government, county,

municipality and other entities (Iowa Code § 685.1(15)).

       240.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Iowa False Claims Act (Iowa Code § 685.2(1)(a)).




                                                43
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 44 of 74 PageID #:195




       241.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Iowa False Claims Act (Iowa Code § 685.2(1)(b)).

       242.    Defendants’ acts and omissions were made knowingly, as defined in the Iowa False

Claims Act (Iowa Code § 685.1(7)(a-b)).

       243.    Defendants’ acts and omissions were material, as defined in the Iowa False Claims

Act (Iowa Code § 685.1(8)).

       244.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       245.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       246.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XVII

                    Louisiana Medical Assistance Programs Integrity Law

       247.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       248.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Louisiana Medical Assistance Programs Integrity Law (La. Rev.

Stat. Ann. §§ 46:437.1 – 46:440.3)

       249.    The term “State” as used in this Count shall have the meaning as used in the

Louisiana Medical Assistance Programs Integrity Law, including the State of Louisiana, any

officer, employee, agent, or Louisiana Department of Health, or any contractor, grantee, or other


                                                44
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 45 of 74 PageID #:196




recipient of money or property to be spent or used in any manner in any program administered by

the Louisiana Department of Health (La. Rev. Stat. Ann. § 46:437.3(5)).

       250.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Louisiana Medical Assistance Programs Integrity Law (La. Rev. Stat. Ann. § 46:438.3(A)).

       251.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Louisiana Medical Assistance Programs Integrity Law (La. Rev. Stat.

Ann. § 46:438.3(B)).

       252.    Defendants’ acts and omissions were made knowingly, as defined in the Louisiana

Medical Assistance Programs Integrity Law (La. Rev. Stat. Ann. § 46:437.3(11)).

       253.    Defendants’ acts and omissions were material, as defined in the Louisiana Medical

Assistance Programs Integrity Law (La. Rev. Stat. Ann. § 46:437.3(13)).

       254.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       255.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       256.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the Louisiana Medical Assistance Programs Integrity Law.

                                         COUNT XVIII

                                Massachusetts False Claims Act

       257.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.


                                                45
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 46 of 74 PageID #:197




        258.     Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Massachusetts False Claims Act (Mass. Gen. Laws ch. 12 §§ 5A

et seq.).

        259.     The term “Commonwealth” as used in this Count shall have the meaning as used

in the Massachusetts False Claims Act, including the Commonwealth of Massachusetts, any

officer, employee, agent, or other representative of the common wealth or a political subdivision

thereof, or any contractor, subcontractor, grantee or other person, to whom money or property is

to be spent or used on of or to advance a program or interest of the Commonwealth of

Massachusetts or a political subdivision thereof (Mass. Gen. Laws ch. 12 § 5A).

        260.     Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Massachusetts False Claims Act (Mass. Gen. Laws ch. 12 § 5B(a)(1)).

        261.     Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Massachusetts False Claims Act (Mass. Gen. Laws ch. 12 § 5B(a)(2).

        262.     Defendants’ acts and omissions were made knowingly, as defined in the

Massachusetts False Claims Act (Mass. Gen. Laws ch. 12 § 5A).

        263.     Defendants’ acts and omissions were material, as defined in the Massachusetts

False Claims Act (Mass. Gen. Laws ch. 12 § 5A).

        264.     The Commonwealth, unaware of the false and fraudulent nature of Defendants’ acts

and omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts

and omissions.




                                                 46
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 47 of 74 PageID #:198




       265.      Because of the Defendants’ acts and omissions, the Commonwealth has sustained

damages, and continues to sustain damages, in substantial amount to be determined at trial.

       266.      The Commonwealth is additionally entitled to the maximum civil penalty for each

and every violation of the False Claims Act.

                                           COUNT XIX

                               Michigan Medicaid False Claim Act

       267.      The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       268.      Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Michigan Medicaid False Claim Act (Mich. Comp. Laws

§§ 400.601 et seq.).

       269.      The term “State” as used in this Count shall have the meaning as used in the

Michigan Medicaid False Claim Act, including the State of Michigan, any employee or officer of

the State of Michigan, and other entities, including the Michigan department of community health

(Mich. Comp. Laws § 400.602).

       270.      Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Michigan Medicaid False Claim Act (Mich. Comp. Laws § 400.607(1)).

       271.      Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Michigan Medicaid False Claim Act (Mich. Comp. Laws

§ 400.607(2)).

       272.      Defendants’ acts and omissions were made knowingly, as defined in the Michigan

Medicaid False Claim Act (Mich. Comp. Laws § 400.602(f)).


                                                 47
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 48 of 74 PageID #:199




       273.    Defendants’ acts and omissions were material, as used in the Michigan Medicaid

False Claim Act.

       274.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       275.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       276.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the Medicaid False Claim Act.

                                          COUNT XX

                                  Minnesota False Claims Act

       277.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       278.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Minnesota False Claims Act (Minn. Stat. §§ 15C.01 et seq.).

       279.    The term “State” as used in this Count shall have the meaning as defined in the

Minnesota False Claims Act, including the State of Minnesota, any agency of State government,

county, municipality and other entities (Minn. Stat. § 15C.01(8)).

       280.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Minnesota False Claims Act (Minn. Stat. § 15C.02(a)(1)).

       281.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Minnesota False Claims Act (Minn. Stat. § 15C.02(a)(2)).


                                                48
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 49 of 74 PageID #:200




         282.   Defendants’ acts and omissions were made knowingly, as defined in the Minnesota

False Claims Act (Minn. Stat. § 15C.01(3)(1-3)).

         283.   Defendants’ acts and omissions were material, as defined in the Minnesota False

Claims Act (Minn. Stat. § 15C.01(3a)).

         284.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         285.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

         286.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XXI

                                     Montana False Claims Act

         287.   The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         288.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Montana False Claims Act (Mont. Code Ann. §§ 17-8-401 et

seq.).

         289.   The term “State” as used in this Count shall have the meaning as defined in the

Montana False Claims Act, including the State of Montana, any agency of State government,

county, municipality and other entities (Mont. Code Ann. § 17-8-402(3)(a-c)).

         290.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Montana False Claims Act (Mont. Code Ann. § 17-8-403(1)(a)).


                                                49
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 50 of 74 PageID #:201




         291.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Montana False Claims Act (Mont. Code Ann. § 17-8-403(1)(b)).

         292.   Defendants’ acts and omissions were made knowingly, as defined in the Montana

False Claims Act (Mont. Code Ann. § 17-8-402(4)(a)-(b)).

         293.   Defendants’ acts and omissions were material, as defined in the Montana False

Claims Act (Mont. Code Ann. § 17-8-402(5)).

         294.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         295.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

         296.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XXII

                                     Nevada False Claims Act

         297.   The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         298.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Nevada False Claims Act (Nev. Rev. Stat. Ann. §§ 357.010 et

seq.).

         299.   The term “State” as used in this Count shall have the meaning as used in the Nevada

False Claims Act, including the State of Nevada, any officer, employee or agent of the State of

Nevada or any political subdivision thereof, or any contractor, grantee or other recipient of money,


                                                50
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 51 of 74 PageID #:202




property or services to be spent or used on behalf of the State of Nevada or a political subdivision

thereof (Nev. Rev. Stat. Ann. § 357.020).

       300.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Nevada False Claims Act (Nev. Rev. Stat. Ann. § 357.040(1)(a)).

       301.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Nevada False Claims Act (Nev. Rev. Stat. Ann. § 357.040(1)(b)).

       302.    Defendants’ acts and omissions were made knowingly, as defined in the Nevada

False Claims Act (Nev. Rev. Stat. Ann. § 357.040(2)(a)-(c)).

       303.    Defendants’ acts and omissions were material, as defined in the Nevada False

Claims Act (Nev. Rev. Stat. Ann. § 357.022).

       304.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       305.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       306.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                         COUNT XXIII

                                  New Jersey False Claims Act

       307.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.




                                                51
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 52 of 74 PageID #:203




         308.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the New Jersey False Claims Act (N.J. Stat. Ann. §§ 2A:32C-1 et

seq.).

         309.   The term “State” as used in this Count shall have the meaning as defined in the

New Jersey False Claims Act, including the State of New Jersey, any agency of State government,

county, municipality and other entities (N.J. Stat. Ann. § 2A:32C-2(2.A)).

         310.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the New Jersey False Claims Act (N.J. Stat. Ann. § 2A:32C-3((3.A)(a)).

         311.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of New Jersey False Claims Act (N.J. Stat. Ann. § 2A:32C-3(3.A)(b)).

         312.   Defendants’ acts and omissions were made knowingly, as defined in the New Jersey

False Claims Act (N.J. Stat. Ann. § 2A:32C-2((2.A)(1-3)).

         313.   Defendants’ acts and omissions were material, as used in the New Jersey False

Claims Act.

         314.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         315.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

         316.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.




                                                52
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 53 of 74 PageID #:204




                                          COUNT XXIV

                             New Mexico Medicaid False Claims Act

         317.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         318.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the New Mexico Medicaid False Claims Act (N.M. Stat. Ann. §§ 27-

14-1 et seq.).

         319.    The term “Department” as used in this Count shall have the meaning as defined in

the New Mexico Medicaid False Claims Act, including the State of New Mexico and the Human

Services Department, (N.M. Stat. Ann. § 27-14-3(B)).

         320.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the New Mexico Medicaid False Claims Act (N.M. Stat. Ann. § 27-14-4(A-B)).

         321.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of New Mexico Medicaid False Claims Act (N.M. Stat. Ann. § 27-14-

4(C)).

         322.    Defendants’ acts and omissions were made knowingly, as used in the New Mexico

Medicaid False Claims Act.

         323.    Defendants’ acts and omissions were material, as used in the New Mexico Medicaid

False Claims Act.

         324.    The Department, unaware of the false and fraudulent nature of Defendants’ acts

and omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts

and omissions.


                                                 53
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 54 of 74 PageID #:205




       325.    Because of the Defendants’ acts and omissions, the Department has sustained

damages, and continues to sustain damages, in substantial amount to be determined at trial.

       326.    The Department is additionally entitled to the maximum civil penalty for each and

every violation of the New Mexico Medicaid False Claims Act.

                                         COUNT XXV

                           New Mexico Fraud Against Taxpayers Act

       327.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       328.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the New Mexico Fraud Against Taxpayers Act (N.M. Stat. Ann.

§§ 44-9-1 et seq.).

       329.    The term “State” as used in this Count shall have the meaning as defined in the

New Mexico Fraud Against Taxpayers Act, including the State of New Mexico, any agency of

State government, county, municipality and other entities (N.M. Stat. Ann. § 44-9-2(E)).

       330.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the New Mexico Fraud Against Taxpayers Act (N.M. Stat. Ann. § 44-9-3(A)(1)).

       331.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of New Mexico Fraud Against Taxpayers Act (N.M. Stat. Ann. § 44-9-

3(A)(2)).

       332.    Defendants’ acts and omissions were made knowingly, as defined in the New

Mexico Fraud Against Taxpayers Act (N.M. Stat. Ann. § 44-9-2(C)(1-3)).




                                               54
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 55 of 74 PageID #:206




       333.    Defendants’ acts and omissions were material, as used in the New Mexico Fraud

Against Taxpayers Act.

       334.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       335.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       336.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XXVI

                                     New York False Claims Act

       337.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       338.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the New York False Claims Act (N.Y. State Fin. Law §§187-194).

       339.    The term “State” as used in this Count shall have the meaning as defined in the

New York False Claims Act, including the State of New York, any agency of State government,

county, municipality and other entities (N.Y. State Fin. Law §188(7)).

       340.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the New York False Claims Act (N.Y. State Fin. Law §189(1)(a)).

       341.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of New York False Claims Act (N.Y. State Fin. Law §189(1)(b)).


                                                55
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 56 of 74 PageID #:207




         342.   Defendants’ acts and omissions were made knowingly, as defined in the New York

False Claims Act (N.Y. State Fin. Law §188(a)-(c)).

         343.   Defendants’ acts and omissions were material, as defined in the New York False

Claims Act (N.Y. State Fin. Law §188(5)).

         344.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         345.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

         346.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT XXVII

                                North Carolina False Claims Act

         347.   The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         348.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the North Carolina False Claims Act (N.C. Gen. Stat. §§ 1-605 et

seq.).

         349.   The term “State” as used in this Count shall have the meaning as used in the North

Carolina False Claims Act, including the State of North Carolina, any officer, employee, or agent

of the State of North Carolina, or any contractor, grantee, or other recipient of money or property

to be spent or used on behalf of the State of North Carolina or to advance a program or interest

therewith. (N.C. Gen. Stat. § 1-606(2)).




                                                56
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 57 of 74 PageID #:208




         350.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the North Carolina False Claims Act (N.C. Gen. Stat. § 1-607(a)(1)).

         351.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of North Carolina False Claims Act (N.C. Gen. Stat. § 1-607(a)(2)).

         352.   Defendants’ acts and omissions were made knowingly, as defined in the North

Carolina False Claims Act (N.C. Gen. Stat. § 1-606(4)(a-c)).

         353.   Defendants’ acts and omissions were material, as defined in the North Carolina

False Claims Act (N.C. Gen. Stat. § 1-606(6)).

         354.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         355.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

         356.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                         COUNT XXVIII

                                     Oklahoma False Claims Act

         357.   The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         358.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Oklahoma Medicaid False Claims Act (63 Okl. Stat. § 5053 et

seq.).


                                                 57
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 58 of 74 PageID #:209




       359.    The term “State” as used in this Count shall have the meaning as defined in the

Oklahoma Medicaid False Claims Act, including the State of Oklahoma, any agency of State

government, county, municipality and other entities (63 Okl. Stat. § 5053).

       360.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Oklahoma Medicaid False Claims Act (63 Okl. Stat. § 5053.1(B)(1)).

       361.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Oklahoma Medicaid False Claims Act (63 Okl. Stat. § 5053.1(B)(2)).

       362.    Defendants’ acts and omissions were made knowingly, as defined in the Oklahoma

Medicaid False Claims Act (63 Okl. Stat. § 5053.1(A)(2)(a)-(c)).

       363.    Defendants’ acts and omissions were material, as defined in the Oklahoma

Medicaid False Claims Act (63 Okl. Stat. § 5053.1(A)(3)).

       364.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       365.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       366.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                         COUNT XXIX

                            Rhode Island – State False Claims Act

       367.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.


                                                58
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 59 of 74 PageID #:210




         368.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under Rhode Island’s State False Claims Act (R.I. Gen. Laws §§ 9-1.1 et

seq.).

         369.   The term “State” as used in this Count shall have the meaning as defined in Rhode

Island’s State False Claims Act, including the State of Rhode Island, any agency of State

government, county, municipality and other entities (R.I. Gen. Laws § 9-1.1-2(a)).

         370.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of Rhode Island’s State False Claims Act (R.I. Gen. Laws § 9-1.1-3(a)(1)).

         371.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Rhode Island’s State False Claims Act (R.I. Gen. Laws § 9-1.1-

3(a)(2)).

         372.   Defendants’ acts and omissions were made knowingly, as defined in Rhode Island’s

State False Claims Act (R.I. Gen. Laws § 9-1.1-3(b)(1)-(3)).

         373.   Defendants’ acts and omissions were material, as defined in Rhode Island’s State

False Claims Act (R.I. Gen. Laws § 9-1.1-3(b)(4)).

         374.   The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

         375.   Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.




                                                59
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 60 of 74 PageID #:211




         376.   The State is additionally entitled to the maximum civil penalty for each and every

violation of the State False Claims Act.

                                           COUNT XXX

                                   Tennessee False Claims Act

         377.   The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

         378.   Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Tennessee False Claims Act (Tenn. Code Ann. §§ 4-18-101 et

seq.).

         379.   The term “State” as used in this Count shall have the meaning as used in the

Tennessee False Claims Act, including the State of Tennessee, any employee, officer, or agent of

the State of Tennessee or of any political subdivision thereof, or any contractor, grantee, or other

recipient of money, property, or services requested or demanded issued from, or provided by, the

state or any political subdivision thereof. (Tenn. Code Ann. § 4-18-102(1)).

         380.   Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Tennessee False Claims Act (Tenn. Code Ann. § 4-18-103(a)(1)).

         381.   Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Tennessee False Claims Act (Tenn. Code Ann. § 4-18-103(a)(2)).

         382.   Defendants’ acts and omissions were made knowingly, as defined in the Tennessee

False Claims Act (Tenn. Code Ann. § 4-18-102(2)(A)-(C)).

         383.   Defendants’ acts and omissions were material, as used in the Tennessee False

Claims Act.


                                                60
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 61 of 74 PageID #:212




       384.       The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       385.       Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       386.       The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                           COUNT XXXI

                               Tennessee Medicaid False Claims Act

       387.       The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       388.       Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Tennessee Medicaid False Claims Act (Tenn. Code Ann. §§ 71-

5-181 et seq.).

       389.       The term “State” as used in this Count shall have the meaning as used in the

Tennessee Medicaid False Claims Act, including the State of Tennessee, any employee, officer,

or agent of the State of Tennessee, or any contractor, grantee, or other recipient of money or

property that is to be spent or used on behalf or to advance a program or interest of the State of

Tennessee. (Tenn. Code Ann. § 71-5-182(c)).

       390.       Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Tennessee Medicaid False Claims Act (Tenn. Code Ann. § 71-5-182(a)(1)(A)).

       391.       Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent


                                                  61
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 62 of 74 PageID #:213




claim, within the meaning of Tennessee Medicaid False Claims Act (Tenn. Code Ann. § 71-5-

182(a)(1)(B)).

       392.      Defendants’ acts and omissions were made knowingly, as defined in the Tennessee

Medicaid False Claims Act (Tenn. Code Ann. § 71-5-182(b)(1)-(3)).

       393.      Defendants’ acts and omissions were material, as defined in the Tennessee

Medicaid False Claims Act (Tenn. Code Ann. § 71-5-182(e)).

       394.      The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       395.      Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       396.      The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XXXII

                   Texas Medical Assistance Program, Damages and Penalties

       397.      The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       398.      Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under Texas’ Medical Assistance Program, Damages and Penalties (Tex.

Hum. Res. Code Ann. § 32.039).

       399.      The term “State” as used in this Count shall have the meaning as used in the Texas’

Medical Assistance Program, Damages and Penalties law, including the State of Texas, any agency

of State government, county, municipality and other entities.




                                                 62
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 63 of 74 PageID #:214




       400.       Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of Texas’ Medical Assistance Program, Damages and Penalties (Tex. Hum. Res. Code Ann. §

32.039 (b)(1)).

       401.       Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Texas’ Medical Assistance Program, Damages and Penalties (Tex.

Hum. Res. Code Ann. § 32.039).

       402.       Defendants’ acts and omissions were made knowingly, as defined in Texas’

Medical Assistance Program, Damages and Penalties (Tex. Hum. Res. Code Ann. § 32.039(a)(4)).

       403.       Defendants’ acts and omissions were material, as used in Texas’ Medical

Assistance Program, Damages and Penalties.

       404.       The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       405.       Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       406.       The State is additionally entitled to the maximum civil penalty for each and every

violation of the Texas Medical Assistance Program.

                                          COUNT XXXIII

              Texas Award for Reporting Medicaid Fraud, Abuse, or Overcharges

       407.       The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.




                                                  63
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 64 of 74 PageID #:215




       408.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under Texas’ Award for Reporting Medicaid Fraud, Abuse, or Overcharges

(Tex. Gov. Code Ann. § 531.101).

       409.    The term “State” as used in this Count shall have the meaning as used in the Texas’

Award for Reporting Medicaid Fraud, Abuse, or Overcharges, including the State of Texas, any

agency of State government, county, municipality and other entities.

       410.    Through the acts and omissions described above, Relator is reporting activity that

constitutes fraud or abuse of funds in Medicaid and reports overcharges in Medicaid within the

meaning of Texas’ Award for Reporting Medicaid Fraud, Abuse, or Overcharges (Tex. Gov. Code.

Ann. § 531.1011).

       411.    The State, unaware of the activities constituting the fraud or abuse, and continues

to pay claims that would not be paid but for Defendants’ acts and omissions. (Tex. Gov. Code.

Ann. § 531.101(a)).

       412.    Relator is entitled an award under Tex. Gov. Code. Ann. § 531.101(b), because of

the Defendants’ acts and omissions which have caused the State to sustain damages, and the State

continues to sustain damages, in substantial amount to be determined at trial.

                                        COUNT XXXIV

                            Texas Medicaid Fraud Prevention Act

       413.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       414.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under Texas’ Medicaid Fraud Prevention (including actions by private

persons) (Tex. Hum. Res. Code Ann. §§ 36.001 et seq.).




                                                64
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 65 of 74 PageID #:216




       415.    The term “State” as used in this Count shall have the meaning as used in the Texas’

Medicaid Fraud Prevention Act, including the State of Texas, any agency of State government,

county, municipality and other entities.

       416.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of Texas’ Medicaid Fraud Prevention (including actions by private persons) (Tex. Hum. Res. Code

Ann. § 36.002(6)).

       417.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Texas’ Medicaid Fraud Prevention (including actions by private

persons) (Tex. Hum. Res. Code Ann. § 36.002(7)).

       418.    Defendants’ acts and omissions were made knowingly, as defined in Texas’

Medicaid Fraud Prevention (including actions by private persons) (Tex. Hum. Res. Code Ann.

§ 36.0011(a)-(b)).

       419.    Defendants’ acts and omissions were material, as defined in Texas’ Medicaid Fraud

Prevention (including actions by private persons) (Tex. Hum. Res. Code Ann. § 36.001(5-a)).

       420.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       421.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       422.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.




                                                65
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 66 of 74 PageID #:217




                                         COUNT XXXV

                                   Vermont False Claims Act

       423.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       424.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Vermont False Claims Act (32 Vt. Stat. Ann. §§ 630 et seq.).

       425.    The term “State” as used in this Count shall have the meaning as defined in the

Vermont False Claims Act, including the State of Vermont, any agency of State government,

county, municipality and other entities (32 Vt. Stat. Ann. § 630(8)).

       426.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Vermont False Claims Act (32 Vt. Stat. Ann. § 631(a)(1)).

       427.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Vermont False Claims Act (32 Vt. Stat. Ann. § 631(a)(2)).

       428.    Defendants’ acts and omissions were made knowingly, as defined in the Vermont

False Claims Act (32 Vt. Stat. Ann. § 630(2)(A)-(B)).

       429.    Defendants’ acts and omissions were material, as defined in the Vermont False

Claims Act (32 Vt. Stat. Ann. § 630(3)).

       430.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       431.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.


                                                66
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 67 of 74 PageID #:218




       432.       The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                          COUNT XXXVI

                               Virginia Fraud Against Taxpayers Act

       433.       The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       434.       Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Virginia Fraud Against Taxpayers Act (Va. Code Ann. § 8.01-

216.1 et seq.).

       435.       The term “Commonwealth” as used in this Count shall have the meaning as defined

in the Virginia Fraud Against Taxpayers Act, including the Commonwealth of Virginia, any

agency of state government, and any political subdivision of the Commonwealth. (Va. Code Ann.

§ 8.01-216.2).

       436.       Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Virginia Fraud Against Taxpayers Act (Va. Code Ann. § 8.01-216.3(A)(1)).

       437.       Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Virginia Fraud Against Taxpayers Act (Va. Code Ann. § 8.01-

216.3(A)(2)).

       438.       Defendants’ acts and omissions were made knowingly, as defined in the Virginia

Fraud Against Taxpayers Act (Va. Code Ann. § 8.01-216.3(C)(i)-(iii)).

       439.       Defendants’ acts and omissions were material, as defined in the Virginia Fraud

Against Taxpayers Act (Va. Code Ann. § 8.01-216.2).


                                                  67
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 68 of 74 PageID #:219




       440.      The Commonwealth, unaware of the false and fraudulent nature of Defendants’ acts

and omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts

and omissions.

       441.      Because of the Defendants’ acts and omissions, the Commonwealth has sustained

damages, and continues to sustain damages, in substantial amount to be determined at trial.

       442.      The Commonwealth is additionally entitled to the maximum civil penalty for each

and every violation of the Fraud Against Taxpayers Act.

                                         COUNT XXXVII

                        Washington State Medical Fraud False Claims Act

       443.      The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

       444.      Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties under the Washington State Medical Fraud False Claims Act (RCW

§ 74.66.005 et seq.).

       445.      The term “State” as used in this Count shall have the meaning as used in the

Washington State Medical Fraud False Claims Act, including the State of Washington, any officer,

employee, or agent of a government entity of the State of Washington, or to any contractor, grantee,

or other recipient of money or property to be spent or used on a government of the State of

Washington’s behalf or to advance a program or interest thereof.

       446.      Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Washington State Medical Fraud False Claims Act (RCW § 74.66.020(1)(a)).

       447.      Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent


                                                 68
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 69 of 74 PageID #:220




claim, within the meaning of Washington State Medical Fraud False Claims Act (RCW

§ 74.66.020(1)(b)).

        448.    Defendants’ acts and omissions were made knowingly, as defined in the

Washington State Medical Fraud False Claims Act (RCW § 74.66.010(7)(a)-(b)).

        449.    Defendants’ acts and omissions were material, as defined in the Washington State

Medical Fraud False Claims Act (RCW § 74.66.010(8)).

        450.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

        451.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

        452.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                         COUNT XXXVIII

                      Wisconsin False Claims Act (Repealed July 14, 2015)

        453.    The allegations alleged in the foregoing paragraphs are alleged as though fully set

forth in this paragraph.

        454.    Because of the acts and omissions described above, Defendants are liable for treble

damages and penalties for violations of the Wisconsin False Claims Act that occurred before July

14, 2015. (Wis. Stat. Ann. § 20.931, repealed July 14, 2015).

        455.    Under Wisconsin law, the repeal of a statute “shall not remit, defeat or impair any

civil or criminal liability for offenses committed, penalties or forfeitures incurred or rights of action

accrued under such statute before the repeal thereof….” (Wis. Stat. Ann. § 990.04).




                                                   69
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 70 of 74 PageID #:221




       456.    The term “State” as used in this Count shall have the meaning as used in the

Wisconsin False Claims Act, including the State of Wisconsin, any agency of State government,

county, municipality and other entities.

       457.    Through the acts and omissions described above, Defendants knowingly presented

or caused to be presented false or fraudulent claims for payment or approval within the meaning

of the Wisconsin False Claims Act. (Wis. Stat. Ann. § 20.931(2)(a), repealed July 14, 2015).

       458.    Through the acts and omissions described above, Defendants knowingly made,

used, or caused to be made or used, false records or statements material to a false or fraudulent

claim, within the meaning of Wisconsin False Claims Act. (Wis. Stat. Ann. § 20.931(2)(b),

repealed July 14, 2015).

       459.    Defendants’ acts and omissions were made knowingly, as defined in the Wisconsin

False Claims Act. (Wis. Stat. Ann. § 20.931(1)(d), repealed July 14, 2015).

       460.    The State, unaware of the false and fraudulent nature of Defendants’ acts and

omissions, paid and continues to pay claims that would not be paid but for Defendants’ acts and

omissions.

       461.    Because of the Defendants’ acts and omissions, the State has sustained damages,

and continues to sustain damages, in substantial amount to be determined at trial.

       462.    The State is additionally entitled to the maximum civil penalty for each and every

violation of the False Claims Act.

                                            PRAYER

       WHEREFORE, Relator prays for judgment against Defendants as follows:

       463.    That Defendants cease and desist from violating 31 U.S.C. § 3729 et seq. and the

analogous state laws cited above;




                                                70
   Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 71 of 74 PageID #:222




       464.    That this Court enter judgment against Defendants in an amount equal to three

times the amount of damages the United States and the named plaintiff states have sustained

because of Defendants’ actions, plus the maximum civil penalties provided for each violation of

31 U.S.C. § 3729 et seq., and the analogous state laws cited above;

       465.    That Relator be awarded the maximum amount relators share allowed pursuant to

31 U.S.C. § 3730(d) and the analogous state laws cited above;

       466.    That Relator be awarded all costs of this action, including attorney’s fees and

expenses pursuant to 31 U.S.C. §3730(d) and analogous state laws cited above;

       467.    That the United States and plaintiff states be awarded their costs and all other

relief provided by law;

       468.    For such other and further relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       469.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Relator hereby

demands a jury trial.



Dated: April 1, 2021                          BEHN & WYETZNER, CHARTERED

                                              /s/ Linda Wyetzner
                                              Linda Wyetzner
                                              lwyetzner@behnwyetzner.com
                                              Daniel Hergott
                                              dhergott@behnwyetzner.com
                                              Behn & Wyetzner, Chartered
                                              17 N. State Street, Suite 1600
                                              Chicago, IL 60602
                                              312.629.0000 (Ph)
                                              312.237.4162 (Fax)




                                                71
Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 72 of 74 PageID #:223




                                   THE TERRY LAW FIRM, LTD.

                                   /s/ Tim Terry
                                   Tim Terry
                                   tim@theterrylawfirm.com
                                   P.O. Box 2348
                                   Carson City, NV 89702
                                   775-291-9071

                                   SIPRUT PC

                                   /s/ Bruce Howard
                                   Bruce Howard
                                   bhoward@howardlaw.llc
                                   Howard Law, LLC
                                   17 North State Street, Suite 1600
                                   Chicago, IL 60602
                                   312.236.0000
                                   Fax: 312.878.1342




                                     72
  Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 73 of 74 PageID #:224




                                   - APPENDIX -
                             STATE FALSE CLAIMS ACTS

         State                                           Citation
California             California False Claims Act (Cal. Gov’t Code §§ 12650–12656)
Colorado               Colorado Medicaid False Claims Act (Colo. Rev. Stat. Ann. §25.5-4–305-
                       25.5-4-310)
Connecticut            Connecticut False Claims Act (Conn. Gen. Stat. §§ 4-274 – 4-289)
Delaware               Delaware False Claims and Reporting Act (6 Del. Code Ann. §§ 1201-1211)
District of Columbia   District of Columbia False Claim Act (D.C. Code §§ 2-381.01–2-381.10)
Florida                Florida False Claims Act (Fla. Stat. §§ 68.081-68.092)
Georgia                Georgia Taxpayer Protection False Claims Act (Ga. Code Ann. §§ 23-3-
                       120 to 23-3-127);

                       State False Medicaid Claims Act (Ga. Code Ann. §§ 49-4-168—49-4-168.6)
Hawaii                 Hawaii False Claims Act: False Claims to the State (Haw. Rev. Stat. §§ 661-
                       21–661-29);

                       False Claims to the Counties (Haw. Rev. Stat. §§ 46-171–46-179)
Illinois               Illinois False Claims Act (740 Ill. Comp. Stat. §§ 175/1-8)
Indiana                Indiana False Claims and Whistleblower Protection Act (Ind. Code §§ 5-11-
                       5.5-1–5-11-5.5-18);

                       Indiana Medicaid False Claims and Whistleblower Protection Act, Ind. Code
                       §§ 5-11-5.7-1 5-11-5.7-18
Iowa                   Iowa False Claims Act (Iowa Code §§ 685.1–685.7)
Louisiana              Louisiana Medical Assistance Programs Integrity Law (La. Rev. Stat. Ann.
                       §§ 46:437–46:440)
Massachusetts          Massachusetts False Claims Act (Mass. Gen. Laws ch. 12 §§ 5A–5O )
Michigan               Michigan Medicaid False Claims Act, (Mich. Comp. Laws §§ 400.601–
                       400.615)
Minnesota              Minnesota False Claims Act, (Minn. Stat. §§ 15C.01–15C.16)
Montana                Montana False Claims Act (Mont. Code Ann. §§ 17-8-401—17-8-416)
Nevada                 Nevada – Submission of False Claims to State or Local Government (Nev.
                       Rev. Stat. Ann. § 357.010–357.250)
New Jersey             New Jersey False Claims Act (N.J. Stat. Ann. §§ 2A:32C-1–2A:32C-17)
New Mexico             New Mexico Medicaid False Claims Act, N.M. Stat. Ann. §§ 27-14-1–27-
                       14-15
New York               New York False Claims Act (N.Y. State Fin. Law §§187-194)
North Carolina         North Carolina False Claims Act (N.C. Gen. Stat. §§ 1-605–1-618)
Oklahoma               Oklahoma Medicaid False Claims Act, Okla. Stat. tit. 63 §§ 5053.1–5053.7)
Rhode Island           The State False Claims Act (R.I. Gen. Laws §§ 9-1.1–9.1.1-9)
Tennessee              Tennessee False Claims Act (Tenn. Code Ann. §§ 4-18-101–108);

                       Tennessee Medicaid False Claims Act (Tenn. Code Ann. § 71-5-181–71-5-
                       185)




                                              73
  Case: 1:19-cv-00825 Document #: 20 Filed: 04/01/21 Page 74 of 74 PageID #:225




           State                                   Citation
Texas               Medical Assistance Program, Damages and Penalties (Tex. Hum. Res. Code
                    Ann. § 32.039);

                    Medicaid Fraud Prevention (including actions by private persons), Tex.
                    Hum. Res. Code Ann. §§ 36.001–36.132;

                    Award for Reporting Medicaid Fraud, Abuse, or Overcharges (Tex. Gov.
                    Code Ann. §§ 531.101–531.1203)
Vermont             Vermont False Claims Act (Vt. Stat. Ann. tit. 32, §§ 630–642)
Virginia            Virginia Fraud Against Taxpayers Act (FATA) (Va. Code Ann. §§ 8.01-
                    216.1–8.01-216.19)
Washington          Washington State Medicaid Fraud False Claims Act (RCW §§ 74.66.005–
                    74.66.130)
Wisconsin           Wis. Stat. § 20.931 et seq., (repealed July 14, 2015)




                                           74
